Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-2, drawn to a steel sheet in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that the amended claims of Groups I-VI depend upon the technical feature of the composition of claim 1 and this shared technical feature fail to distinguishes over the prior art. This is not found persuasive because the shared a technical feature of composition and relational expressions 1 and 2 of claim 1 fails to distinguish over the prior art of Cho et al. (WO-2016105089-A1, US-20180002775-A1 is used as the English equivalent document, hereinafter Cho), hence groups I-VI do not share a special technical feature and unity of invention is found as lacking under PCT Rule 13.2.  Furthermore, per the 103 rejection over Cho below, the shared technical feature fails to distinguish over the prior art and hence groups I-VI do not share a special technical feature and unity of invention is found as lacking.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
Status of Claims
Claims 1, 3, 5, 6, 9, and 12 are amended. Claims 1-15 remain pending. Claims 3-15 are withdrawn. Claims 1-2 remain for examination, wherein claim 1 is the independent claim.

Information Disclosure Statement
The information disclosure statement filed on 10/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a concise explanation of the relevance or an English-language translation of the crossed out document is lacking.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultra-high-strength” in claims 1-2 is a relative term which renders the claims indefinite. The term “ultra-high-strength” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of a hot-rolled steel sheet “ultra-high-strength”.
Claim 1 is further rejected for indefiniteness due to the limitation “other impurities”. The term “other” in the limitation implies that some of the preceding elements listed are impurities. Is not clear which of the prior listed elements are impurities, or if any, or if all of preceding elements are impurities. 
Claim 2 is further rejected due to its dependence on rejected for indefinites claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2016105089-A1, US-20180002775-A1 is used as the English equivalent document, hereinafter Cho).
Regarding claims 1 and 2, Cho teaches a heat treatable steel for manufacturing a formed product having ultra-high strength and excellent durability ([0015]). Cho further teaches a broad composition range steel ([0037]-[0086]) which overlaps the claimed ranges of Al, Cr, Ni, Cu, Ti, and Fe and impurities; encompasses the claimed ranges of S and N; is within the claimed ranges of Mn, Si, P, Mo, and B; and is close enough to the claimed range of C. 
In this case, the prior art value 0.42 wt% of C is considered close enough to the claimed range endpoint of 0.43 wt.% of C that the skilled artisan would have expected the processes to have yielded similar results. It is close enough to establish a prima facie case of obviousness. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed to MPEP 2144.05.

With regards to the Ni/Si limitation, Cho is silent on a Ni/Si expression. However, using the ranges of Ni: 0.05 to 1.0 wt.% and Si: 0.05 to 0.3 wt.% of the Cho broad range composition ([0042]-[0043], [0086]) with the claimed expression leads to an overlapping range of 0.17 to 20 for the expression. 
With regards to the Ni+Cu limitation, Cho is silent on a Ni+Cu summation expression. However, using the ranges of Ni: 0.05 to 1.0 wt.% and Cu: 0.05 to 1.0 wt.% of the Cho broad range composition ([0080]-[0082], [0086]) with the claimed expression leads to an overlapping range of 0.1 to 2 for the expression. 
Cho further teaches that the starting material’s tensile strength of the sheet for inventive steels ranges from 570-688 MPa (pg. 8, Table 2) which overlaps the claimed range of 600-1000MPa.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
In the table below are summarized the compositional and mechanical property limitations of the instant claims and the broad teaches of Cho. 

Instant Claim 1
Cho Broad Range
Composition (wt.%): 


C
0.43 to 0.60
0.22-0.42
Mn
0.7 to 1.5
1.0-1.5
Si
0.3 or less
0.05-0.3
P
0.03 or less (including 0)
0.01 or less (including 0)
S
0.004 or less (including 0)
0.005 or less
Al
0.04 or less (excluding 0)
0.01 to 0.1
Cr
0.3 or less (excluding 0)
0.05-0.5

0.3 or less (excluding 0)
0.05-0.3
Ti
0.04 or less (excluding 0)
0.01-0.1
B
0.005 or less (excluding 0)
0.0005-0.005
N
0.006 or less (excluding 0)
0.01 or less
Fe and impurities
Balance
Balance
One or two of:


Ni
0.9 to 1.5
0.05 to 1.0
Cu
0.9 to 1.5
0.05 to 1.0



Mechanical Properties:


Tensile Strength (MPa)
600 to 1000
570 to 688



Relational Expressions:


Cu+Ni
1.1 or more
(0.1-2)
Mn/Si
3 or greater
 5 or greater
Ni/Si
1 or greater
(0.17 to 20)


To summarize the compositional comparison, the broad composition range of Cho overlaps all the claimed ranges of the instant claims with the exception of the C amount. For the amount of C, the prior art range is considered close enough to the claimed range that a case of obviousness exists (as described above).  
With regards to the microstructure limitation of 7 to 30% of ferrite and 70 to 93% of pearlite by volume, Cho teaches the heat treatable steel may have a microstructure including ferrite and pearlite ([0020]). However Cho is silent to volume percentages of each phase present.
While Cho is silent on the volume percentages of the microstructure phases, Cho teaches a process of making a hot rolled steel sheet that is virtually the same except for an end coiling step that has a temperature range which overlaps that of the instant specification.  
The instant specification teaches that through the method of manufacturing an ultra-high-strength hot-rolled steel sheet according to a preferred aspect of the present disclosure, it 
heating a steel slab to a temperature within a range of 1150 to 1300° C;
hot-rolling the heated steel slab by using the hot-rolling operation of a rough rolling;
finish rolling at an Ar3 temperature or higher to obtain a hot-rolled steel sheet;
cooling the hot-rolled steel sheet on a run-out table;
and coiling the cooled steel sheet at a temperature within a range of 550 to 750° C ([0075]). 
Cho teaches manufacturing heat treatable steel as a starting material for forming a formed product by a method of manufacturing a hot-rolled steel sheet by:
heating a steel slab to a temperature range of 1150 to 1300° C;
rough rolling and hot rolling the heated steel slab;
finish hot rolling at a temperature of Ar3 or greater;
cooled and coiled using a run-out table after the hot rolling;
and coiling the steel sheet at a temperature of 500° C to 700° C 
([0132]-[0143]). 
The position taken is based on a routine practice of the invention of Cho, which has a close composition ([0037]-[0086]), tensile strength within the claimed range, and overlapping processing steps ([0132]-[0143]) with the processing of the instant specification ([0075]). The close composition as claimed, processed in the same manner, would be reasonably expected to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/957,948 (‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘948 teach an overlapping composition and microstructure; and the same tensile strength range, Mn/Si relation, and Ni/Si relation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Instant Claims 1-2
Claims 1-3 of ' '948
Composition: 


C
0.43 to 0.60
0.35-0.55
Mn
0.7 to 1.5
0.7-1.5
Si
0.3 or less
0.3 or less
P
0.03 or less (including 0)
0.03 or less (including 0)
S
0.004 or less (including 0)
0.004 or less (including 0)
Al
0.04 or less (excluding 0)
0.04 or less (excluding 0)
Cr
0.3 or less (excluding 0)
0.3 or less (excluding 0)

0.3 or less (excluding 0)
0.3 or less (excluding 0)
Ni
0.9 to 1.5%
0.1-1.0
Cu
0.9 to 1.5%
0.1-1.0
Ti
0.04 or less (excluding 0)
0.04 or less (excluding 0)
B
0.005 or less (excluding 0)
0.005 or less (excluding 0)
N
0.006 or less (excluding 0)
0.006 or less (excluding 0)
Fe and impurities
balance
balance



Microstructure (vol. %):


Ferrite
7 to 30
10 to 30
Pearlite
70 to 93
70 to 90



Relational Expressions:


Cu + Ni
1.1 or more
0.4 or more
Mn/Si
3 or greater
3 or greater
Ni/Si
1 or greater
1 or greater



Tensile Strength (MPa)
600 to 1000
600 to 1000


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aratani et al. (US-20150368768-A1) contains steel pipe with overlapping microstructure and composition.
Watari et al. (US-5922145-A) contains broad overlap of microstructure and composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/
Examiner, Art Unit 1734